DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/15/2022 has been entered.
 
Response to Amendment
Receipt is acknowledged of the amendment filed 8/15/2022.  Claims 1, 13, 16 are amended, claims 2-12 and 15 are cancelled, claim 22 is new, and claims 1, 13-14, and 16-22 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 13-14, 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub. 2010/0208357 to Batchko et al. (hereinafter Batchko) in view of WO 2009/123606 to Fang et al. (hereinafter Fang) and US PG Pub. 2016/0033690 to Henriksen (hereinafter Henriksen).
Regarding claim 1, Batchko discloses an optical lens (Fig. 3A) assembly comprising: a transparent and flexible membrane (a first optical surface 1020, Fig. 3A; [0080],[0082]), wherein said transparent and flexible membrane is formed in a material having a Young's modulus in the range between 2MPa and 1.000 MPa (PDMS membranes, [0013]); a transparent back window (second optical surface 1030, Fig. 3A; [0080]); a transparent, deformable lens body (“Optical fluid 1070 may comprise a liquid, gas, gel, plasma or solid and may be chosen for its perforOn pamance characteristics including optical, mechanical, physical and chemical properties”, Fig. 3A; [0082]) sandwiched between said transparent back window; and said transparent, flexible membrane to form a lens with an optical axis being normal to a surface part of said transparent back window; said transparent and flexible membrane being pre-shaped to impress a first overall shape to said transparent and flexible membrane (Fig. 1A, 1B, 3A) and said non-fluid lens body with which said lens has a Sag of at least 10µm (“application of only about 1 psi excess internal pressure (i.e., in chamber 1010) may cause a 50µm -thick membrane (i.e., first optical surface 1020) with a diameter of about 15 mm to form a dome with a height of about 210µm”; [0089]); a rigid frame (support 1040 of Fig. 1A and 3040 of Fig. 3A) configured to support a circumference of the membrane (Figs. 1A & 3A); and an actuator system (a first actuator 3020 and a second actuator 3030, Fig. 3A) configured to apply a force to change the overall shape of the membrane and said lens body from the first overall shape to a second overall shape with which the lens has a different optical property (Fig. 1B & 3A; [0080]-[0102]); wherein said actuator system comprises piezoelectric actuators on a surface of said transparent and flexible membrane ([0099]-[0100]).  
Batchko discloses the claimed invention as cited above though does not explicitly disclose: said first overall shape said lens has a substantial, non-zero first optical power
Fang discloses said first overall shape said lens has a substantial, non-zero first optical power (lens 5, Fig. 1).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a first shape as a non-zero diopter shape as taught by Fang with the system as disclosed by Batchko.  The motivation would have been to provide a convex surface by which to focus light without the need to apply a voltage and then to subsequently vary the focal distance with energizing (page 3).
Batchko discloses the claimed invention as cited above though does not explicitly disclose wherein said lens body comprises a polymer network of cross-linked or partly cross-linked polymers, and, wherein said lens body further comprises a miscible oil or combination of oils.
Henriksen discloses wherein said lens body comprises a polymer network of cross-linked or partly cross-linked polymers, and, wherein said lens body further comprises a miscible oil or combination of oils ([0025]-[0026]).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to embody a solid lens as a body comprising crosslinked polymers and oils as taught by Henriksen with the system as disclosed by Batchko.  While Batchko does not provide specific embodiments of fluid and solid lenses, a motivation to provide the claimed composition would have been to enhance mechanical stability ([0027]) and allow for more control of the refractive index of the lens body and thus range of focusing power ([0085]).
Batchko does not disclose a Sag when the actuator is not activated.  Fang discloses a Sag when the actuator system is not activated (Fig. 1, 21A, 21B).
While there is no specific Sag disclosed in the embodiments of Fang, Batchko discloses a Sag of at least 10µm in an energized state of the actuator system.  A person having ordinary skill in the art would, in light of Batchko and Fang, would recognize that the claimed invention defined by the Sag of the lens is a matter of routine experimentation in optimizing the focal length of the optical system for various applications.  The Sag is known to have a direct effect on the overall focal length of the variable lens and the results of providing the particular claimed Sag in view of the Sag of Batchko and the convex shape in a deactivated state in Fang would have been obvious to one having ordinary skill.
Batchko discloses a Sag between 10 and 500 µm and an aperture diameter between 1 and 60 mm (“application of only about 1 psi excess internal pressure (i.e., in chamber 1010) may cause a 50 µm thick membrane (i.e., first optical surface 1020) with a diameter of about 15 mm to form a dome with a height of about 210 µm”; [0089]).  While the thickness value of Batchko’s membrane is outside of the claimed range, a person having ordinary skill in the art would have recognized the mere optimization of the thickness to be obvious and would have been motivated to design the membrane thickness, as claimed, in order to optimize the flexibility, voltage response, and effective optical power of the overall system as influenced by the membrane thickness.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Regarding claim 13, Batchko discloses said flexible membrane has a thickness 5 - 30 µm (“application of only about 1 psi excess internal pressure (i.e., in chamber 1010) may cause a 50 µm thick membrane (i.e., first optical surface 1020) with a diameter of about 15 mm to form a dome with a height of about 210 µm”; [0089]).  The claim is not limited to only limiting a distance (i.e. thickness) between two planes/faces of the claimed flexible membrane, but rather is reasonably interpreted as limiting a minimum thickness of the flexible member.  In other words, a flexible membrane of 50 µm is not thinner than 5-30µm and thus the flexible member “has a thickness of 5-30 µm”.
Further, Batchko discloses optical membrane elements with a thickness between 25 µm and 250 µm (“Optical surfaces 1020, 1030 may comprise a membrane material having high modulus (for example, such as glass disks having thickness between 25 and 250 microns)”; [0117]).  Batchko is deficient merely in teaching that the thicknesses within the claimed range (e.g. 25 µm to 30 µm) also necessarily exhibit the claimed Sag.  Based on the disclosures of Batchko, and the Specifications, thinning the membrane necessarily allows for greater Sag with reduced energy.  The system in Batchko is explicitly capable of providing a Sag of 210µm with a 50 µm thick membrane and thus the same system, utilizing a thinner membrane, would necessarily be capable of producing a Sag greater than 210 µm.  The routine optimization suggested in the obviousness would involve merely finding optimum actuation values.
Additionally, Henriksen discloses said flexible membrane has a thickness 5 - 30 µm ([0035]).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art the claimed membrane thickness as taught by Henriksen with the system as disclosed by Batchko.  The motivation would have been to provide a “bendable transparent cover member will give mechanical rigidity and stability towards damage both due to deformations, impact, handling, scratching and dust particles” ([0068]).
Regarding claim 14, Batchko discloses said non-fluid lens body has an elastic modulus larger than 300 Pa ([0087]).
Regarding claim 16, Batchko discloses the claimed invention as cited above though does not explicitly disclose the lens with the first overall shape has a Sag of at least 15 micron.
Fang discloses the lens with the first overall shape has a Sag of at least 15 micron (Table 1, pumped-in volume 0.0microliter, curvature 3.238 mm).  Further, Fang discloses “a diameter of 1500 μm”.  This combination of factors results in a Sag of 88microns.  
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide the claimed sag as taught by Fang with the system as disclosed by Batchko.  The motivation would have been to provide a convex surface by which to focus light without the need to apply a voltage and then to subsequently vary the focal distance with energizing (page 3).
 Regarding claim 17, Batchko discloses the claimed invention as cited above though does not explicitly disclose a central section of the pre-shaped membrane has a substantially spherical shape and a circumference of this central section defines an aperture of the lens assembly.  
Fang discloses a central section of the pre-shaped membrane has a substantially spherical shape and a circumference of this central section defines an aperture of the lens assembly (Fig. 1, 21A, 21B).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a first shape as a non-zero diopter shape as taught by Fang with the system as disclosed by Batchko.  The motivation would have been to provide a convex surface by which to focus light without the need to apply a voltage and then to subsequently vary the focal distance with energizing (page 3).
Regarding claim 18, Batchko discloses the Sag of at least 10µm (“application of only about 1 psi excess internal pressure (i.e., in chamber 1010) may cause a 50 µm thick membrane (i.e., first optical surface 1020) with a diameter of about 15 mm to form a dome with a height of about 210 µm”; [0089]).
Batchko discloses the claimed invention as cited above though does not explicitly disclose the Sag of at least 10µm for the first overall shape corresponds to a first optical power of at least 5 diopters.  
Fang discloses a Sag of the first overall shape (Fig. 1) corresponds to a first optical power of at least 5 diopters (Claim 1).  
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a first shape with the claimed diopter shape as taught by Fang with the system as disclosed by Batchko.  The motivation would have been to provide a convex surface by which to focus light without the need to apply a voltage and then to subsequently vary the focal distance with energizing (page 3).
Regarding claim 19, Batchko discloses the different optical property is Sag and/or optical power and/or optical aberration (Fig. 1B, 3, 21A-21B).
  Regarding claim 20, Batchko discloses the different optical property includes optical power, wherein the lens has a second optical power with the second overall shape and, wherein a difference between the first and the second optical power, an optical power range (Figs. 1B, 21A-21B).
Batchko discloses the claimed invention as cited above though does not explicitly disclose an optical power range, is at least 2 diopters.  
Fang discloses an optical power range, is at least 2 diopters (“said apparatus has a focal length range which can vary between about 1.5 mm and about 16 mm”; Claim 1).
 Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide the claimed diopter range as taught by Fang with the system as disclosed by Batchko.  The motivation would have been to provide a convex surface by which to focus light without the need to apply a voltage and then to subsequently vary the focal distance with energizing (page 3).
Regarding claim 21, Batchko discloses the lens body has an upper surface part shaped to correspond to the shape of the pre-shaped membrane (Fig. 1A, 3A).
Regarding claim 22, Batchko discloses the claimed invention as cited above though does not explicitly disclose the lens with the first overall shape has a Sag of at least 20 micron.
Fang discloses the lens with the first overall shape has a Sag of at least 20 micron (Table 1, pumped-in volume 0.0microliter, curvature 3.238 mm).  Further, Fang discloses “a diameter of 1500 μm”.  This combination of factors results in a Sag of 88microns.  
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide the claimed sag as taught by Fang with the system as disclosed by Batchko.  The motivation would have been to provide a convex surface by which to focus light without the need to apply a voltage and then to subsequently vary the focal distance with energizing (page 3).

Response to Arguments
Applicant's arguments filed 8/15/2022 have been fully considered but they are not persuasive.
On page 7 of the Response, Applicant argues Fang, contrary to Batchko, “teaches at least one of the optical surfaces are already deflected away from the other due to the presence of a sag in its alleged non-actuating state. See Fang at Fig. 21A)”.  Examiner disagrees with the characterization of evidence relied upon in the rejections above.  In particular, Fig. 21A is not the embodiment relied upon in the rejections above.  Further, the embodiments of Figs. 1, 3, 5, 6, and 21 do not show deflection in an non-actuating state but rather plano-convex arrangements lacking deflection.  Lastly, the Table 2 values demonstrate that there is no actuation in one state of the lens and there is provided a curvature evidencing the obviousness of the claimed values.
Additionally on Page 7 of the Response, Applicant argues “Batchko explicitly teaches away from introducing such a sag as taught by Fang in its dual lens system with aim of reducing lens sag height to reduce the requires total required actuation force”.  Firstly, the Batchko disclosure serving as the basis of this argument is shown in Fig. 15A-B and is not relied upon in the above rejections.  Further, the argument is not understood as there are no disparaging remarks in Batchko concerning baking in an optical power of a lens such that there is optical beam forming by an non-actuated system.  Examiner acknowledges Batchko discloses a design to enhance the optical power (via Sag) with lessened actuator force (i.e. energy) in Fig. 15A-B.  Examiner contends that the design in Fang is in-line with this design approach as the optical power of the lens present without actuation achieves a beam forming function with zero applied force/energy.  
The above argument may have been misunderstood by Examiner.  It may be that the implication in the “teaching away” argument is that Batchko provides an alternative embodiment (Fig. 15) to reduce energy requirements and maintain optical effects and thus there is a preferred embodiment and no motivation to modify the invention in view of Fang’s plano-convex lens.  Examiner maintains that the Batchko Fig. 15 embodiment is a preferred embodiment and the reference does not disparage a solution such as the plano-convex lens in Fang.
On page 9 of the Response, Applicant argues that the proposed modification of Batchko in view of Fang would render Batchko inoperable. Applicant states “modifying Batchko’s dual lens system with the increased sag height from Fang, the total actuation force required in the operation of the Batchko-Fang modified system would increase – an impermissible change in the principle operation of Batchko”.  Examiner respectfully disagrees. Firstly, the dual-lens embodiment in Batchko Fig. 15 is not evidence relied upon in the rejections above.  Secondly, there is no evidence provided that an actuation force would be increase due to an increase sag height.  Lastly, there is no particular bodily incorporation relied upon in the rejection above.  The principle of operation of Batchko is not changed, but rather augmented by the plano-convex lens in Fang.
On page 9 of the Response, Applicant further argues that Claim 13 distinguishes the invention over Batchko as Batchko teaches a membrane thickness greater than the claimed thickness.  Applicant further argues that there is criticality to the thickness and that Batchko does not disclose the claimed thickness.  This argument is now addressed within the rejection of Claim 13 itself.  In summary, Batchko discloses the claimed thickness explicitly though does not disclosed the combination of features (i.e. membrane thickness and Sag) that is maintained as an obvious result given routine experimentation and optimization of actuation values required to achieve the claimed Sag in view of the disclosed membrane thickness.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J STANFORD whose telephone number is (571)270-3337. The examiner can normally be reached 8AM-4PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872